Tadiaeerro, J.
The plaintiffs sue the defendant for $765 18, with interest from April 8th, 1862, at five per cent, per annum, the value, as they allege, of labor performed for his benefit, in sawing up a lot of timber into staves. This claim is presented in the form of a running account from early in February, 1862, to the 8th of April of tho same year. The answer contains a general denial. Defendant pleads in bar of this claim the prescription of three years. Judgment was rendered in the Court below in favor of the plaintiffs, and the defendant has appealed. -It is in *256proof that defendant, when called on near the end of the year 1862, to pay the account, made no objection to it, but promised to pay it as soon as he got money from a customer for making cisterns. This would seem to bar the prescription of three years, as the last item of the account is dated 8th of April, 1862, and suit was filed 29th of May, 1865, and citation served on the 31st of the same month and year. But the prescription of three years does not apply in the present case. By reference to the account in the record, it is seen that the charges are for certain specific work performed at different periods. There was no continuity in the services supplied. 13 An. 160. 11 An. 653.
It is therefore ordered, adjudged and decreed, that the judgment of the lower Court be affirmed, with costs in both courts.